DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 15 September 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 19, Shedlock et al. (US 2017/0097425 A1, previously cited) discloses a radiation image capturing apparatus (imaging device, abstract) comprising: a pixel array (par. [0138]), on a transparent substrate (glass substrate, 210), a first scintillator disposed adjacent to a first surface of the substrate (top scintillators, Fig. 2D), and a second scintillator disposed adjacent to a second surface of the substrate opposite the first surface (bottom scintillators, Fig. 2D). 
Shedlock does not appear to disclose or reasonably suggest: the claimed light shielding layer disposed between the first scintillator and a plurality of second conversion elements such that an amount of light that is received by the plurality of second conversion elements from the first scintillator is smaller than that 
Claims 2-18 and 20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        28 September 2021